ATTORNEYS AT LAW MILWAUKEE, WI53202-5306 414.271.2400 TEL 414.297.4900 FAX WWW.FOLEY.COM WRITER’S DIRECT LINE pfetzer@foley.com EMAIL CLIENT/MATTER NUMBER 099654-0102 March 19, 2015 Ms. Tiffany Piland Posil Special Counsel Office of Mergers and Acquisitions Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549-3628 Re:Biglari Holdings Inc. Definitive Additional Materials on Schedule 14A Filed March 17, 2015 by Nicholas J. Swenson et al. File No. 000-08445 Dear Ms. Piland Posil: We are writing this letter on behalf of the Groveland Group.The Groveland Group consists of the following (collectively, the “Groveland Group”): Groveland Master Fund Ltd. (formerly known as Groveland Hedged Credit Master Fund Ltd.), Groveland Hedged Credit Fund LLC, Groveland Capital LLC, Nicholas J. Swenson, and Seth G. Barkett.The Groveland Group and the following individuals are participants in the Groveland Group’s solicitation to elect six directors to the board of directors of Biglari Holdings Inc.: Thomas R. Lujan, James W. Stryker, Stephen J. Lombardo III, and Ryan P. Buckley. Set forth below are the Groveland Group’s responses to the March18, 2015 comments of the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) with respect to the Definitive Additional Materials on Schedule 14A referenced above.The numbered items set forth below (in bold italics) express the comments of the Staff, and following such comments are the Groveland Group’s responses (in regular type).Defined terms not otherwise defined herein have the meaning ascribed to them in the definitive proxy statement. In connection with the responses below, each participant acknowledges (1)that the participant is responsible for the adequacy and accuracy of the disclosure in the filing; (2)that Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and (3)that the participant may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. BOSTON BRUSSELS CHICAGO DETROIT JACKSONVILLE LOS ANGELES MADISON MIAMI MILWAUKEE NEW YORK ORLANDO SACRAMENTO SAN DIEGO SAN FRANCISCO SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TOKYO WASHINGTON, D.C. Ms. Tiffany Piland Posil U.S. Securities & Exchange Commission March 19, 2015 Page 2 1. Each statement or assertion of opinion or belief must be clearly characterized as such, and a reasonable factual basis must exist for such opinion or belief. Support for any such opinions or beliefs should be self-evident, disclosed in the soliciting materials or provided to the staff on a supplemental basis. Please qualify the following types of statements as your belief in future filings: ● “BH’s CEO has received outsized compensation ” (slides 17-22) ● “BH’s Board has demonstrated poor corporate governance practices.” (slides 23-29 and 32) ● “BH’s Board and CEO have become entrenched.” (slides 30-31) ● “The Steak n Shake brand and franchisee network are at risk.” (slides 33-36) ● “Our nominees can help create shareholder value.” (slides 39-40) Response:As requested, the Groveland Group will qualify such statements as the Groveland Group’s belief in future filings. *** If you have any questions or comments, call Peter D. Fetzer at (414)297-5596. Very truly yours, /s/ Peter D. Fetzer Peter D. Fetzer cc:Nicholas P. Panos U.S. Securities & Exchange Commission
